Affirmed and Memorandum Opinion filed August 11, 2022.




                                        In The

                     Fourteenth Court of Appeals

                              NO. 14-20-00694-CV

         TEXAS DEPARTMENT OF TRANSPORATION, Appellant

                                         V.
                         AMRINDER SINGH, Appellee

                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-85511

                     MEMORANDUM OPINION

      Amrinder Singh sued the Texas Department of Transportation for negligence
after a vehicle he was driving spun out and crashed on a roadway TxDOT had
recently rebuilt. TxDOT filed a combined plea to the jurisdiction, motion to
dismiss, and motion for summary judgment alleging Singh had failed to provide
timely notice to TxDOT as required by section 101.101 of the Texas Torts Claim
Act (TTCA). The trial court denied the plea and motions, and TxDOT now brings
this interlocutory appeal. We affirm.
                                    Background

      In his petition, Singh alleged that on December 4, 2016, he was travelling on
US Highway 290 in Jersey Village, Texas. The highway at that location had
recently been rebuilt by TxDOT, the new highway surface was very slick when
wet, and it had been raining. The vehicle Singh was driving spun out due to the
slick highway surface, struck the crush barrier on the left side of the highway, and
rolled over. Singh claims that his vehicle was totaled in the crash and he suffered
serious injuries. According to the crash report, six other spin out crashes occurred
in the same area on the same day. Among other allegations, Singh asserted that
TxDOT had “exclusive and direct control of all improvement of the highway
where the collision made the basis of this claim occurred” and “failed to properly
maintain safe highway conditions.”

      As stated, TxDOT filed a combination plea to the jurisdiction, motion to
dismiss, and motion for summary judgment alleging Singh had failed to establish
timely notice to TxDOT as required by TTCA section 101.101. As will be
discussed in more detail below, the evidence submitted to the trial court on this
issue included a Jersey Village police officer’s crash report and deposition excerpts
as well as affidavits by a TxDOT engineer and a tort claims manager. In a single
issue in this appeal, TxDOT contends the trial court erred in denying the plea and
motions.

                                  Governing Law

      Under Texas common law, state governmental departments such as TxDOT
are generally immune from suit and liability absent an express legislative waiver of
that immunity. See, e.g., Tex. Dep’t of Transp. v. Perches, 388 S.W.3d 652, 654
(Tex. 2012). Singh alleged such a waiver in this case by suing TxDOT under the
TTCA, which waives immunity for certain tort claims including premises defects.
                                         2
Tex. Civ. Prac. & Rem. Code §§ 101.022, .025; Worsdale v. City of Killeen, 578
S.W.3d 57, 62 (Tex. 2019). Section 101.101 of the TTCA requires as a
jurisdictional prerequisite to suit that the claimant provide either formal or actual
notice before filing a lawsuit against a governmental unit:

      (a) A governmental unit is entitled to receive notice of a claim against
      it under this chapter not later than six months after the day that the
      incident giving rise to the claim occurred. The notice must reasonably
      describe:
             (1) the damage or injury claimed;
             (2) the time and place of the incident; and
             (3) the incident. . . .
      (c) The notice requirements provided . . . by Subsection[] (a) do not
      apply if the governmental unit has actual notice that death has
      occurred, that the claimant has received some injury, or that the
      claimant’s property has been damaged.

Tex. Civ. Prac. & Rem. Code § 101.101; Worsdale, 578 S.W.3d at 62. The
evidence in this case focused on whether TxDOT had actual notice under
subsection (c) rather than formal notice under subsection (a).

      In this context, actual notice requires the governmental unit has “knowledge
of (1) a death, injury, or property damage; (2) the governmental unit’s alleged fault
producing or contributing to the death, injury, or property damage; and (3) the
identity of the parties involved.” Reyes v. Jefferson Cty., 601 S.W.3d 795, 798
(Tex. 2020) (quoting Cathey v. Booth, 900 S.W.2d 339, 341 (Tex. 1995)). In other
words, “[a]ctual notice means the governmental unit is subjectively aware that it
may be responsible for death, injury, or property damage in the manner ultimately
alleged by the claimant.” Id. (quoting Worsdale, 578 S.W.3d at 77). If a
governmental unit does not possess subjective awareness of its fault as ultimately
alleged by the claimant, it does not have the incentive to gather information that


                                          3
the statute is designed to provide, even when it would not be unreasonable to
believe that the governmental unit was at fault. Worsdale, 578 S.W.3d at 64. When
the facts do not even imply a governmental unit’s fault, they are legally insufficient
to provide actual notice. Id.

      Notice is a prerequisite to subject-matter jurisdiction in this context and,
thus, a question of law reviewed de novo. Id. at 66. When actual notice evidence is
disputed, a fact question arises. Id. When a jurisdictional fact issue is intertwined
with the merits, a court cannot grant a plea to the jurisdiction, but when the
jurisdictional issue is not intertwined with the merits, we must defer to the trial
court’s express or implied factual determinations that are supported by sufficient
evidence. Id. Actual notice, however, often can be determined as a matter of law
even “when subjective awareness must be proved, if at all, by circumstantial
evidence.” Id. (quoting Tex. Dep’t of Crim. Justice v. Simons, 140 S.W.3d 338, 348
(Tex. 2004)).

                                      Analysis

      As mentioned, the parties presented the trial court with four pieces of
evidence on the notice issue. The affidavit of Gordon Leff, the tort claims manager
for TxDOT’s Occupational Safety Division, appears to primarily concern the
absence of formal notice. He explained that all claims received by TxDOT are
forwarded to his department and that it did not receive Singh’s claim until October
18, 2018, long after notice was due under TTCA section 101.101. Although Leff
averred that prior to receipt of that notice, TxDOT had no actual knowledge of
Singh’s claim, the purported cause of his injuries, or that the location where the
accident occurred was hazardous, he provided no basis for any such knowledge.
See, e.g., SouthTex 66 Pipeline Co. v. Spoor, 238 S.W.3d 538, 542 (Tex. App.—
Houston [14th Dist.] 2007, pet. denied) (explaining that merely reciting an

                                          4
affidavit is based on personal knowledge is insufficient; to avoid being conclusory,
the affidavit must actually disclose the basis on which the affiant has personal
knowledge of the facts asserted).

      The next piece of evidence presented was a TxDOT “Texas Peace Officer’s
Crash Report,” labelled as being for “Law Enforcement and TxDOT Use ONLY.”
The report includes a “TxDOT Crash ID” number and a “Case ID” number. The
report was completed by Officer Zatzkin of the Jersey Village Police Department.
Zatzkin noted the accident occurred on December 4, 2016 at 6:50 a.m., and he
listed the location address on Highway 290 and noted that it was in a construction
zone. Zatzkin also fully identified Singh in the report and provided specifics
regarding the vehicle Singh was driving at the time. Zatzkin further indicated
Singh had possible injuries but had declined transport by Jersey Village EMS.
Zatskin noted a crush barrier had been damaged in the accident, and under
“Contributing Factors,” he indicated “Other (Explain in Narrative).” In the section
labelled “Investigator’s Narrative Opinion of What Happened,” Zatzkin wrote:

      Unit 1 [Singh] was traveling Eastbound on 15500 US Highway 290 in
      the far left lane. The Highway has recently been rebuilt and the new
      highway surface is very slick when wet. Unit 1 spun out due to slick
      wet Highway surface and struck the crush barrier on left side of
      freeway. Unit 1 then struck left side barrier wall and rolled over to the
      left, coming to rest upside down on top of the barrier wall. Note*
      there were 6 additional spin out[s] and accidents on this same date due
      to slick road surface on the Highway. Note* TX DOT Jim Mims P.E.,
      Asst Area Engineer was contacted ref. the slick road.

      In addition to noting what happened to Singh’s vehicle in the narrative
section, Zatzkin further indicated that it sustained damage; specifically, he rated
damage to the front center of the vehicle as a 6 on a 7-point scale and damage to
the left rear of the vehicle as a 5 on that same scale. Zatzkin also noted the vehicle
was “inventoried” as a result of the accident.
                                          5
      Although the TxDOT Crash Report contains instructions to mail completed
reports to TxDOT, in his deposition, Officer Zatzkin explained that instead, he
filled the form out and submitted it electronically to TxDOT. He indicated that
would have happened the same day or the day after the accident. The report itself
stated it was completed on December 5, 2016, the day after the accident. Zatzkin
further explained that when he arrived on the scene shortly after the accident,
Singh appeared “a little bit banged up.” Singh’s car was totaled and had to be
towed away once it was righted.

      According to Zatzkin, on that day, there was “a large volume of accidents
that were similar, cars spinning out, and we called TxDOT to let [them] know we
believed there was a problem with the roadway because of cars spinning out.” A
TxDOT engineer returned one of Zatzkin’s calls on a recorded line. According to
Zatzkin, the engineer “said something to the effect that they had used an
experimental surface and he felt like it was going to be dangerous and there was
going to be problems[, but TxDOT later] said nobody should have said that and
they didn’t think that was correct.” Zatzkin believed he indicated “defective
roadway” as the cause of the crash on the crash report and that crash reports were
made for the other six accidents that occurred on that day. He did not believe that
he mentioned the name Singh when he talked to Mims but just told him they were
having a large number of spin-out accidents and requested some form of traffic
control or something to make the roadway safe.

      In his affidavit, Mims acknowledged talking to a Jersey Village police
officer on December 4, 2016. He originally received a call from Transtar informing
him of an accident on Highway 290 and that an officer wanted to speak to someone
from TxDOT. When Mims called the officer, the officer told him that there had
been several accidents in the same location and “that whatever experimenting was

                                        6
taking place on US 290 needs to be looked at as it is causing the road to be ‘slick.’”
The officer did not mention the name Singh or the fact that he had been injured.
The officer said that he would not open the road until something was done about it
being slick and suggested TxDOT should “bring devices to close the road.” Mims
told the officer that he would call TxDOT’s area engineer and then get back to the
officer. Mims then “called Mr. Ortiz, the TxDOT Area Engineer and he told me the
work being performed is not making the road ‘slick’ . . . and [w]e were not going
to close the freeway.” Mims relayed that information back to the police officer,
who said “fine” and that he was putting Mims’s name in his crash report.

      In summary, there is some evidence that as of December 5, 2016, the day
after the accident, TxDOT had subjective awareness that Amrinder Singh of a
specified address and driver’s license number was involved in an automobile
accident on December 4, 2016 at 6:50 a.m. in the 15500 block of Highway 290, a
section of the highway that TxDOT had recently rebuilt. TxDOT additionally had
subjective awareness at that time that Singh had suffered possible injuries in the
accident and his vehicle, a 2013 Lincoln sedan, had sustained substantial damage.
TxDOT further was subjectively aware that the police officer responding to the
scene attributed the cause of that crash and six other crashes occurring in the same
area in the same timeframe to the slickness of the new road surface when wet.
According to Zatkin, a TxDOT engineer told him that TxDOT “had used an
experimental surface and he felt like it was going to be dangerous and there was
going to be problems.” In other words, TxDOT knew the day after Singh’s
accident that property damage and possible injury had occurred, TxDOT was
allegedly at fault, and Singh was the individual involved. See Reyes, 601 S.W.3d at
798; Cathey, 900 S.W.2d at 341. TxDOT was also subjectively aware that it “may
be responsible for . . . injury[] or property damage in the manner ultimately alleged


                                          7
by the claimant.” Reyes, 601 S.W.3d at 798; Worsdale, 578 S.W.3d at 77. The fact
that TxDOT’s area engineer apparently disbelieved that the roadway construction
was a cause of the accident is not dispositive of the notice issue. See Worsdale, 578
S.W.3d at 67 (“Whether the City believed it was liable or not is not the
standard.”).1 For these reasons, we conclude that a genuine issue of material fact
exists as to actual notice under section 101.101(c). Accordingly, the trial court did
not err in overruling TxDOT’s combined plea to the jurisdiction, motion to
dismiss, and motion for summary judgment. We therefore overrule TxDOT’s sole
issue.

         We affirm the trial court’s order denying TxDOT’s plea to the jurisdiction,
motion to dismiss, and motion for summary judgment.




                                              /s/       Frances Bourliot
                                                        Justice


Panel consists of Justices Jewell, Bourliot, and Poissant.


         1
          TxDOT suggests the facts in this case are analogous to those in the Texas Supreme
Court cases of City of San Antonio v. Tenorio, 543 S.W.3d 772 (Tex. 2018), and City of Dallas v.
Carbajal, 324 S.W.3d 537 (Tex. 2010) (per curiam), wherein the court held the evidence was
insufficient to establish actual notice. We disagree as the facts in those cases are readily
distinguishable. In Tenorio, the court explained that a police report notation indicating the sole
contributing factor for a collision was an individual “Fleeing or Evading Police” did not create
subjective awareness of an allegation of fault against the defendant city. 543 S.W.3d at 775–778.
In Carbajal, the court explained that a police report stating the plaintiff had driven her vehicle
into a gap in the barriers at a construction site did not say who had failed to erect or maintain the
barriers properly and thus did not even imply that the defendant city was at fault. 324 S.W.3d at
538–39. This case is not like Tenorio and Carbajal but is more similar—although certainly not
identical—to the situation the supreme court encountered in Worsdale, where an accident
investigator identified a specific road hazard for which the defendant city was responsible as a
contributing factor to the accident. 578 S.W.3d at 60.

                                                    8